Citation Nr: 0108824	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty for more than thirteen years, 
including the period from December 1977 to January 1989.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1999 rating decision of the Regional Office 
(RO) that denied the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disability.  

In a rating decision dated January 1995, the RO denied 
service connection for a back disability.  Following the 
receipt of the veteran's notice of disagreement, the RO 
issued a statement of the case in February 1997 that 
addressed this issue.  His substantive appeal was received 
the in May 1997.  He referred to the fact that an X-ray study 
showed decreased disc space at L5-S1.  In a statement dated 
August 1998, the veteran wrote that he was "satisfied with 
the rating decision to reinstate previous disability rating 
and wish to withdraw my appeal at this time."  He added "as 
long as its (sic) 40% with back pay."  The Board notes that 
an August 1998 rating decision assigned a 40 percent 
evaluation for the veteran's service-connected disabilities, 
effective December 1993.  In the September 1998 RO letter 
informing the veteran of the action taken, no mention was 
made of the claim for service connection for a back 
disability.  The Board notes that the substantive appeal 
received in January 2000 referred to arthritis.  It is not 
clear from the record whether the veteran, in his August 1998 
statement, intended to withdraw the issue of service 
connection for a back disability from appellate 
consideration.  This matter is referred to the RO for 
appropriate action.

The issue of entitlement to an increased rating for calluses 
of the feet, currently evaluated as 10 percent disabling, 
will be addressed below.


REMAND

The veteran asserts that he is unable to work due to the 
severity of his service-connected disabilities.  He argues 
that the symptoms of these disabilities have increased in 
severity.  

The record discloses that service connection is in effect for 
residuals of an avulsion fracture of the left medial 
malleolus, evaluated as 20 percent disabling; tardive ulnar 
palsy, status post left ulnar transposition, evaluated as 10 
percent disabling; residuals of an left third finger distal 
phalanx amputation, evaluated as 10 percent disabling; 
callosus of the feet, evaluated as 10 percent disabling; 
warts of the left palm and right thumb, evaluated as 10 
percent disabling; and for residuals of a fracture of the 
right fourth proximal metacarpal, evaluated as 
noncompensable.  The combined schedular evaluation is 50 
percent disabling.  The veteran has not been afforded a 
recent Department of Veterans Affairs (VA) neurological 
examination and, as noted above, he claims that his service-
connected disabilities have worsened.  

The Board point outs that on his VA Form 21-8940 submitted in 
August 1999, the veteran failed to provide information 
concerning his education.

In March 1999, the veteran submitted a claim for an increased 
rating for warts of the left palm and right thumb.  In 
addition, in January 2000, the veteran raised the issue of an 
increased rating for an avulsion fracture of the left medial 
malleolus.  The United States Court of Veterans Appeals for 
Veterans Claims has held that a claim which is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  These matters have not been adjudicated by the RO, 
and are inextricably intertwined with the claim for a total 
rating based on individual unemployability due to service-
connected disability.  

By rating action dated February 2000, the RO denied the 
veteran's claims for service connection for arthritis and 
sinusitis on the basis that they were not well grounded.  As 
will be further explained below, recent legislation 
eliminated the requirement that a claimant submit evidence 
that his claim is well grounded.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  The statute 
authorized re-adjudication of certain claims denied because 
they were not well grounded.  In light of the new law, the 
claims for service connection for arthritis and sinusitis 
must be re-adjudicated.  The Board also point outs that they 
are inextricably intertwined with the claim for a total 
rating based on individual unemployability due to service-
connected disability.  

By rating decision dated June 1999, the RO, in pertinent 
part, denied the veteran's claim for an increased rating for 
calluses of the feet.  In his substantive appeal with respect 
to the claim for a total rating based on individual 
unemployability due to service-connected disability, the 
veteran referred to the claim for an increased rating for 
calluses of the feet.  Since this was received in January 
2000, it was within one year of the notice of the denial of 
the claim.  The Board construes this as a notice of 
disagreement with the June 1999 denial.  Accordingly, the RO 
must issue a statement of the case concerning the claim for 
an increased rating for calluses of the feet.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA Regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for each of his 
service-connected disabilities since 
1999.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded VA 
orthopedic, neurologic and skin 
examinations to determine the nature and 
severity of his service-connected 
disabilities.  The claims folder should 
be made available to the examiners for 
review in conjunction with the 
examinations.  Each examiner should 
comment on the functional impairment 
resulting from the service-connected 
disabilities.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  Information 
concerning the veteran's education should 
be obtained.  A written copy of the 
report should be inserted into the claims 
folder.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO should formally adjudicate the 
issues of service connection for 
arthritis and sinusitis, as well as the 
claims for increased ratings for warts of 
the left palm and right thumb and for an 
avulsion fracture of the left medial 
malleolus.  If these determinations are 
adverse, and the veteran files a notice 
of disagreement, the RO should develop 
these issues in accordance with appellate 
procedures.

6.  The RO should issue a statement of 
the case with respect to the issue of 
entitlement to an increased rating for 
calluses of the feet.  (Note: The 
remanding of this issue must not be read 
as an acceptance of jurisdiction over the 
same by the Board.  The Board may only 
exercise jurisdiction over an issue after 
an appellant has filed both a timely 
notice of disagreement to a rating 
decision denying the benefit sought, and 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994)).  The RO should return 
this issue to the Board only if the 
appellant perfects his appeal in full 
accordance with the provisions of 
38 U.S.C.A. § 7105.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


